Exhibit 10.7

 

[ex10-7_001.jpg]

Jerrick Media Holdings, Inc.

2050 Center Ave, Suite 640

Fort Lee, NJ 07024

(201) 258- 3770

 

July 30, 2018

 

<<Entity>>

<<Address Line 1>>

<<Address Line 2>>

 

VIA ELECTRONIC MAIL

 

Re:Agreement to Convert – Promissory Note

 

Dear <<Salutation>> <<Last Name>>:

 

You are being sent this letter as you are currently the holder of a Promissory
Note dated <<Date Signed>> (the “Note”) issued by Jerrick Media Holdings, Inc.
(the “Company”) in the original principal amount of $150,000 (“Original
Principal Amount”). Marking the note to August 15th, 2018 , you are owed
remaining principal of <<Principal>> (“Principal Amount”), along with accrued
interest of <<Interest>> (the “Interest Amount” together with the Principal
Amount, the “Note Obligation”). As an incentive to the requested conversion as
set forth below, the Company has agreed to issue you a five-year warrant to
purchase shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”) at an exercise price of $0.30 equal to 50% of the amount of
shares underlying the Note Obligation (the “Incentive Warrant”).

 

Our Current Financing

 

As you may be aware, the Company is currently in the process of pursuing a
private offering of units of its securities (the “Units”) in the amount up to
$5,000,000 (the "Offering"). Each Unit consists of (i) one share of the
Company’s Common Stock (the “Shares”) at a price of $0.25 per share (the “Share
Price”), and (ii) a five-year warrant (the “Warrant”) to purchase that amount of
shares of the Company’s Common Stock equal to one hundred percent (100%) of the
Shares at an exercise price of $0.30 per share.

 

What We Need From You

 

By executing and delivering this letter, you will hereby agree to automatically
convert upon the closing of the Company’s Offering (the “Conversion”), your Note
Obligation into shares of the Company’s common stock at a $0.20 conversion
price, for example, if your Note Obligation is equal to $100,000, you would
receive 500,000 shares of Common Stock and an Incentive Warrant to purchase
250,000 shares of Common Stock at the exercise price of $0.30 per share.

 

 

 

 

By your agreement and acknowledgment below, this Letter Agreement shall serve as
written confirmation that:

 

(a) You agree to the terms of the Conversion.

 

(b) You acknowledge and agree that, upon Conversion at the execution hereof, you
waive your rights under the Note with respect to Company’s defaults, events of
default or failure to comply with covenants, if any, arising therefrom through
the date hereof.

 

(c) You acknowledge and agree that legends will be placed on the certificates
representing the shares of Common Stock to be issued to you upon the Conversion
to the effect that such securities have not been registered under the Securities
Act or applicable state securities laws and appropriate notations thereof will
be made in the Company’s books.

 

By signing below, this Letter Agreement shall serve as written confirmation that
you have reviewed this Letter Agreement (and consulted with your legal and tax
advisors to the extent you deemed necessary) and agree to the terms and
conditions of the Conversion at the Conversion Price as described herein. Upon
execution hereof, you understand that you will be releasing and discharging the
Company and its affiliates from any and all obligations and duties that such
persons may have to you with respect to the Note Obligation and the Note
associated therewith will be of no further force or effect.

 

This Letter Agreement contains the entire understanding between and among the
parties and supersedes any prior understandings and agreements among them
respecting the subject matter of this Letter Agreement. This Letter Agreement
shall be governed by and construed in accordance with the laws of the State of
New Jersey without regard to choice of law principles. This Letter Agreement may
be executed in any number of counterparts, each of which shall be an original
but all of which together shall constitute one and the same instrument. In case
any provision of this Letter Agreement shall be held to be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this Letter
Agreement, and the validity legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

The parties hereby consent and agree that if this Letter Agreement shall at any
time be deemed by the parties for any reason insufficient, in whole or in part,
to carry out the true intent and spirit hereof or thereof, the parties will
execute or cause to be executed such other and further assurances and documents
as in the reasonable opinion of the parties may be reasonably required in order
more effectively to accomplish the purposes of this Letter Agreement.

 

***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***

 

 2 

 

 

Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.

 

Very truly yours,       JERRICK MEDIA HOLDINGS, INC.         By: /s/ Jeremy
Frommer   Name: Jeremy Frommer   Title: Chief Executive Officer         Date:
7/30/18  

 

ACCEPTED AND AGREED:         By:                             Name:     Title:  
  <<Entity>>         Date:    

 

 3 

 

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert the <<Date Signed>> Note Obligation
held by the undersigned into shares of the Company’s Common Stock according to
the provisions hereof at the date of close of the current financing round, but
no later than August 15th, 2018.

 

Number of Shares of Common Stock Issuable at Conversion for <<Principal>> of
Principal: <<Principal Shares>>

 

Calculation: <<Principal>>/$0.20 = <<Principal Shares>> shares issued

 

Number of Shares of Common Stock Issuable at Conversion for <<Interest>> of
Accrued Interest as of August 15, 2018: <<Interest Shares>>

 

Calculation: <<Interest>>/$0.20 = <<Interest Shares>> shares issued

 

Total Number of Common Shares Issuable at Conversion: <<Total Shares>>

 

Incentive Warrant: Additional $0.30 Warrant Coverage for Conversion of Principal
and Accrued Interest as of August, 15 2018: Right to purchase <<Incentive
Warrant>> shares at $0.30 Strike

 

Calculation: <<Total Shares>> x 50% = <<Incentive Warrant>>

 

Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.

 

ACCEPTED AND AGREED:         By:                    Name:     Title:    
<<Entity>>         Date:    

 

 4 

 